 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of this
20th day of April, 2017 (the “Effective Date”) by and between the parties on the
signature page to this Agreement (each, a “Purchaser”), and Cocrystal Pharma,
Inc., a Delaware corporation (“COCP”) (collectively, the Purchaser and COCP are
the “Parties”).

 

WHEREAS, this Agreement contemplates a transaction in which the Purchaser will
purchase from COCP, and COCP will sell to the Purchaser, up to $3 million of
COCP common stock on the terms contained below;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1.       Sale and Purchase. COCP agrees to sell and the Purchaser agrees to
purchase a number of shares of COCP common stock (the “Shares”) as calculated on
the signature page to this Agreement at a price per share equal to a 10%
discount from the average closing price of the Shares on the OTC Markets for the
10 trading days ending March 29, 2017 or $0.24 per Share. All funds shall be
wired to COCP within three business days in accordance with Exhibit A.

 

2.       Representations and Warranties of COCP. As an inducement to the
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, COCP hereby makes the following representations and
warranties, each of which is materially true and correct on the date hereof:

 

2.1       Organization. COCP is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware and is duly
authorized to conduct business as currently conducted.

 

2.2 Authority. COCP has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of COCP, enforceable in accordance with
its terms. The execution, delivery, and performance of this Agreement and all
other agreements contemplated hereby have been duly authorized by COCP.

 

2.3 Non-Contravention. The execution and delivery of this Agreement by COCP and
the observance and performance of the terms and provisions contained herein do
not constitute a violation or breach of any applicable law, or any provision of
any other contract or instrument to which COCP is a party or by which it is
bound, or any order, writ, injunction, decree, statute, rule, by-law or
regulation applicable to COCP.

 

2.4 Litigation. There are no actions, suits, or proceedings pending or, to the
best of COCP’s knowledge, threatened, which could in any manner restrain or
prevent COCP from effectually and legally selling the Shares pursuant to the
terms and provisions of this Agreement. COCP is not a party to any litigation
except as has been disclosed in its Form 10-K filed with the Securities and
Exchange Commission (the “SEC”).

 

1 

 

 

2.5       Brokers’ Fees. COCP has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

2.6       Reporting Company. COCP is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934 (the “Exchange Act”) and has a class of common stock registered pursuant to
Section 12(g) of the Exchange Act.

 

2.7       SEC Reports. COCP has filed with the SEC all reports required to be
filed since January 1, 2015, none of the reports filed with the SEC contained
any material statements which were not true and correct or omitted to state any
statements of material fact necessary in order to make the statements made not
misleading.

 

2.8       Outstanding Securities. All issued and outstanding shares of capital
stock and equity interests in COCP have been duly authorized and validly issued
and are fully paid and non-assessable.

 

2.9       No Material Adverse Change. Since March 31, 2017 (filing date of the
last Form 10-K), there has not been individually or in the aggregate a Material
Adverse Change with respect to COCP. For the purposes of this Agreement,
“Material Adverse Change” means any event, change or occurrence which,
individually or together with any other event, change, or occurrence, could
result in a material adverse change on COCP or material adverse change on its
business, assets, financial condition, or results of operations. Provided,
however, a Material Adverse Change does not exist solely because (i) there are
changes in the economy, credit markets or capital markets, or (ii) changes
generally affecting the industry in which COCP operates.

 

3.       Representations and Warranties of the Purchaser. As an inducement to
COCP to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser hereby makes the following representations
and warranties, each of which is materially true and correct on the date hereof
and will be materially true and correct on the closing date:

 

3.1       Authority. The Purchaser has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Purchaser.

 

3.2       Non-Contravention. The execution and delivery of this Agreement by the
Purchaser and the observance and performance of the terms and provisions of this
Agreement on the part of the Purchaser to be observed and performed will not
constitute a violation of applicable law or any provision of any contract or
other instrument to which the Purchaser is a party or by which it is bound, or
any order, writ, injunction, decree statute, rule or regulation applicable to
it.

 

2 

 

 

3.3       Litigation There are no actions, suits, or proceedings pending or, to
the best of the Purchaser’s knowledge, threatened, which could in any manner
restrain or prevent the Purchaser from effectually and legally purchasing the
Shares pursuant to the terms and provisions of this Agreement.

 

3.4       Brokers’ Fees. The Purchaser has no liability or obligation to pay
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 

3.5       Information. The Purchaser has relied solely on the reports of COCP
filed with the SEC, other publicly available information and other written and
electronic information prepared by COCP in making its decision to purchase the
Shares. The Purchaser acknowledges that the purchase of the Shares entails a
high degree of risk including the risks highlighted in the risk factors
contained in filings by COCP with the SEC including its annual report on Form
10-K for the year ended December 31, 2016. The Purchaser represents that it has
had an opportunity to ask questions and receive answers from COCP regarding the
terms and conditions of this Agreement and the reasons for this offering, the
business prospects of COCP, the risks attendant to COCP’s business, and the
risks relating to an investment in COCP. The Purchaser acknowledges the receipt
(without exhibits) of or access to the reports filed with SEC at www.sec.gov
which includes COCP’s reports referred to in this Section 3.5.

 

3.6       Investment. The Purchaser is acquiring the Shares for its own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distribution or selling
the same, and, except as contemplated by this Agreement, and has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof. The Purchaser understands that
the Shares may not be sold, transferred or otherwise disposed of without
registration under the Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Shares or an available
exemption from registration under the Act, the Shares must be held indefinitely.

 

3.7       Restricted Securities. The Purchaser understands that the Shares have
not been registered under the Act in reliance on an exemption from registration
under the Securities Act of 1933 (the “Act”) pursuant to Section 4(a)(2) thereof
and Rule 506(b) thereunder and the Shares will bear a restrictive legend.

 

3.8        Investment Experience. The Purchaser represents that it is an
“accredited investor” within the meaning of the applicable rules and regulations
promulgated under the Act, for one of the reasons on the attached Exhibit B to
this Agreement. The Purchaser represents and acknowledges that (i) it is
experienced in evaluating and investing in private placement transactions in
similar circumstances, (ii) it has such knowledge and experience in financial
and business matters and is capable of evaluating the merits and risks of the
investment in the Shares, (iii) it is able to bear the substantial economic
risks of an investment the Shares for an indefinite period of time, (iv) it has
no need for liquidity in such investment, (v) it can afford a complete loss of
such investment, and (vi) it has such knowledge and experience in financial, tax
and business matters so as to enable it to utilize the information made
available to it in connection with the offering of the Shares to evaluate the
merits and risks of the purchase of the Shares and to make an informed
investment decision with respect thereto.

 

3 

 

 

3.9       No General Solicitation. The offer to sell the Shares was directly
communicated to the Purchaser by COCP. At no time was the Purchaser presented
with or solicited advertisement, articles, notice or other communication
published in any newspaper, television or radio or presented at any seminar or
meeting, or any solicitation by a person not previously known to the undersigned
in connection with the communicated offer.

 

4.       Survival of Representations and Warranties and Agreements. All
representations and warranties of the Parties contained in this Agreement shall
survive the closing.

 

5.       Indemnification.

 

5.1       Indemnification Provisions for Benefit of the Purchaser. In the event
COCP breaches any of its representations, warranties, and/or covenants contained
herein, and provided that the Purchaser makes a written claim for
indemnification against COCP, then COCP agrees to indemnify the Purchaser from
and against the entirety of any losses, damages, amounts paid in settlement of
any claim or action, expenses, or fees including court costs and reasonable
attorneys’ fees and expenses.

 

5.2       Indemnification Provisions for Benefit of COCP. In the event the
Purchaser breaches any of its representations, warranties, and/or covenants
contained herein, and provided that COCP makes a written claim for
indemnification against the Purchaser, then the Purchaser agrees to indemnify
COCP from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys’ fees and expenses.

 

6.       Post-Closing Covenants. The Parties agree as follows with respect to
the period following the closing:

 

6.1 General. In case at any time after the closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as the other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefore under Section 5).

 

6.2       Company. COCP hereby covenants that, after the closing, COCP will, at
the request of Purchaser, execute, acknowledge and deliver to the Purchaser
without further consideration, all such further assignments, conveyances,
consents and other documents, and take such other action, as the Purchaser may
reasonably request (a) to transfer to, vest and protect in the Purchaser and its
right, title and interest in the Shares, and (b) otherwise to consummate or
effectuate the transactions contemplated by this Agreement.

 

4 

 

 

7.       Expenses. Except as otherwise provided in this Agreement, all Parties
hereto shall pay their own expenses, including legal and accounting fees, in
connection with the transactions contemplated herein.

 

8.       Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

9.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

10.       Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties or their respective heirs, successors and assigns
any rights, remedies, obligations, or other liabilities under or by reason of
this Agreement.

 

11.       Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
overnight next business day delivery, or by email followed by overnight next
business day delivery, as follows:

 

To COCP: Cocrystal Pharma, Inc.   1860 Montreal Road   Tucker, Georgia 30084  
Attention: Dr. Gary Wilcox   Email: gwilcox@cocrystalpharma.com

 

To the Purchaser: The address set forth on the signature page attached hereto or
to such other address as any of them, by notice to the other may designate from
time to time.

 

12.       Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, including the fees on appeal, costs and
expenses.

 

13.       Governing Law. This Agreement and any dispute, disagreement, or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the laws of the State of Delaware.

 

5 

 

 

14.       Oral Evidence. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
whom enforcement or the change, waiver discharge or termination is sought.

 

15.       Assignment. No Party hereto shall assign its rights or obligations
under this Agreement without the prior written consent of the other Party.

 

16.       Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO COCP, AN
AGENT OF COCP OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF
THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER.
PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN
THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE
GIVEN TO COCP AT THE ADDRESS SET FORTH IN SECTION 11 OF THIS AGREEMENT.

 

[Signature Page Attached]

 

6 

 

 

IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.

 

  COCRYSTAL PHARMA, INC.:         By: /s/ Gary Wilcox     Gary Wilcox,    
Interim Chief Executive Officer

 

  PURCHASER:         By:       (Print Name and Title)

 

        Address:           Email:     Tax ID of Purchaser:  

 

Amount Invested: $__________________ with the number of shares based upon the
per share purchase price set forth in Section 1.

 

7 

 

